Mr. Justice Mitchell,
dissenting:
I concur in the statement of the law in the opinion of the court, but it does not seem to me to meet the facts of this case. The question of liability does not .depend on the fact that the money was William Kerr’s or even that the bank had notice of his title, but on the agreement under which the bank received it. It is admitted that the money was in Varner Kerr’s hands, and that he could dictate the terms on which he would deposit it. He could have put it in his own name, absolutely or as agent or trustee as he pleased. What he did was to deposit it in the name of William Kerr, “by Varner Kerr,” and with the express agreement that he was to have entire charge of the account, to make deposits and to withdraw them. Presumably he would not have parted with the money on any other terms. The bank did not know William in the transaction except by Varner, and as William by trusting him with the money had put it in his power to make the terms he did, the bank ought not to be liable in damages for keeping its agreement. It was legally bound to do so until it had notice in fact that Varner’s authority had been exceeded or revoked.
Justices Gbeen and Thompson concur in this dissent.